DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is interpreted under 112(f).  However, the specification does not appear to 

Claim Interpretation – Means Plus Function
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data acquisition module”, “detection module”, and “identification module” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0047635 (Aronson) in view of US 2017/0163337 (Djukic)

Regarding claim 1, Aronson teaches a method for monitoring an optical communications system comprising at least one optical channel connecting a transmitter and a receiver, said method comprising:
([0056]: “the A/D input multiplexer (mux) 124 and ADC 127 are controlled by a clock signal so as to automatically, periodically convert the monitored signals into digital signals”);
b) on the basis of the measurements of said transmission parameter in said time interval, checking the presence of at least one anomaly in said measurements, said at least one anomaly being indicative of a subsequent failure of said system ([0057]: “… the value comparison logic 131 of the controller compares these values to predefined limit values. … Each monitored signal is automatically compared with both a lower limit and upper limit value”; [0058] “…determine whether conditions exist that are likely to have caused a transceiver link to fail (alarm flags) or whether conditions exist which predict that a failure is likely to occur soon.”); and
c) in the presence of said at least one anomaly, applying an identification algorithm to said measurements, said algorithm comprising a classifier, wherein the classifier is configured to, on the basis of said measurements, identify a cause of said failure ([0058] “…determine whether conditions exist that are likely to have caused a transceiver link to fail (alarm flags) or whether conditions exist which predict that a failure is likely to occur soon.”), said classifier being based on a machine learning technique.

FIG. 3 is reproduced for reference:

    PNG
    media_image1.png
    707
    487
    media_image1.png
    Greyscale


Transmitter, Receiver, and Optical Channel.
FIG. 2 shows an optical transceiver including both an optical transmitter (TOSA 103) and an optical receiver (ROSA 102), and the transmitter and receiver transmit and receive optical signals.  

    PNG
    media_image2.png
    599
    799
    media_image2.png
    Greyscale

It would have been obvious that the TOSA and ROSA of FIG. 2 are connected to corresponding transmitters and receivers, so that optical communication can occur.  For example, the TOSA in FIG. 2 being connected (e.g., via an optical channel over optical fiber) to a corresponding ROSA that receives the signals transmitted by the TOSA.  Likewise, the ROSA in FIG. 2 is connected (e.g., via an optical channel) to a corresponding TOSA which generates the signals received by the ROSA.  See also [0002] which describes the invention as relating to “fiber optic” transceivers, and [0015] which teaches that it was known for a TOSA and ROSA to include mechanical fiber receptacles.  
Djukic also teaches that it was known for an optical transmitter and receiver to be connected by an optical channel.  See, for example: 
[0001] Optical networks may transfer data over light waves. For example, a particular light wave may be generated at a transmitter and forwarded over an optical network to a receiver …
Therefore, it would have been obvious that the transceiver of FIG. 2 communicates with a corresponding transceiver, so that at least one optical channel connects a transmitter in one transceiver and a receiver in another transceiver. 

Pre-Defined Measuring Time Interval.
As stated in the claim, Aronson teaches controlling electro-optical components by a clock signal.  This clock signal will define a pre-defined measuring time interval.  Also, the specifications of the optical components will also define pre-defined measuring time intervals.  

Classifier and Machine Learning.
Furthermore, it was known to use machine learning for signal processing in optical communication devices.  See, for example, Djukic at [0034]:
[0034] In one or more embodiments, the channel summary is processed with respect to a machine learning algorithm operating on a network element. In particular, a channel summary and/or channel property may be classified according to various categories before further processing. This classification may be performed using support vector machines or k-nearest neighbor algorithms. Thus, the channel properties determined in Step 310 may be associated with various historical properties of a particular optical channel, such as by appending historical property information to data regarding the channel properties. Accordingly, channel summaries and/or channel properties may be used with various statistical techniques, such as histogram binning for a probability density function (PDF), and/or mean and variance estimation for parameteric PDF estimation.
In other words, Djukic teaches that it was known to use a machine learning including a classifier for controlling the signal processing or operation of elements in optical communication systems.  This is similar to the teachings of Aronson which teach to measure system parameters and classify system elements regarding their likelihood to fail.  
It would have been obvious that algorithm of Aronson can be implemented in a known manner, such as using machine learning including a classifier, as taught in Djukic.  In particular, both are in the same technical field (e.g., optical communications) and the results would have been predictable (e.g., the algorithm of Aronson will be implemented with machine learning to perform its function).  

Regarding claim 7, Aronson teaches the method according to claim 1, wherein said step b) comprises applying a detection algorithm to said measurements ([0057]: “… the value comparison logic 131 of the controller compares these values to predefined limit values. … Each monitored signal is automatically compared with both a lower limit and upper limit value”; [0058] “…determine whether conditions exist that are likely to have caused a transceiver link to fail (alarm flags) or whether conditions exist which predict that a failure is likely to occur soon.”), said detection algorithm comprising a further classifier based on a further machine learning technique.

Aronson teaches applying a detection algorithm to the measurements (e.g., the comparison to the upper and lower limits).  This algorithm is a classifier because it classifies the measurements.  
Regarding the further classifier being machine learning technique, machine learning was obvious.  In particular, it was known to use machine learning for signal processing in optical communication devices.  See, for example, Djukic at [0034]:
[0034] In one or more embodiments, the channel summary is processed with respect to a machine learning algorithm operating on a network element. In particular, a channel summary and/or channel property may be classified according to various categories before further processing. This classification may be performed using support vector machines or k-nearest neighbor algorithms. Thus, the channel properties determined in Step 310 may be associated with various historical properties of a particular optical channel, such as by appending historical property information to data regarding the channel properties. Accordingly, channel summaries and/or channel properties may be used with various statistical techniques, such as histogram binning for a probability density function (PDF), and/or mean and variance estimation for parameteric PDF estimation.
In other words, Djukic teaches that it was known to use a machine learning including a classifier for controlling the signal processing or operation of elements in optical communication systems.  This is similar to the teachings of Aronson which teach to measure system parameters and classify system elements regarding their likelihood to fail.  
It would have been obvious that algorithms of Aronson can be implemented in a known manner, such as using machine learning including a classifier, as taught in Djukic.  In particular, both are in the same technical field (e.g., optical communications) and the results would have been predictable (e.g., the algorithm of Aronson will be implemented with machine learning to perform its function).  

Regarding claim 10, Aronson teaches a monitoring unit for an optical communication system, said system comprising at least one optical channel connecting a transmitter and a receiver, said unit comprising:
- a data acquisition module configured to collect from said receiver measurements of a transmission parameter of said optical channel for a pre- defined measuring time interval ([0056]: “the A/D input multiplexer (mux) 124 and ADC 127 are controlled by a clock signal so as to automatically, periodically convert the monitored signals into digital signals”);
- a detection module configured to, on the basis of the measurements of said transmission parameter in said time interval, check the presence of at least one anomaly in said measurements, said at least one anomaly being indicative of a subsequent failure of said system ([0057]: “… the value comparison logic 131 of the controller compares these values to predefined limit values. … Each monitored signal is automatically compared with both a lower limit and upper limit value”; [0058] “…determine whether conditions exist that are likely to have caused a transceiver link to fail (alarm flags) or whether conditions exist which predict that a failure is likely to occur soon.”); and
- an identification module configured to, in the presence of said at least one anomaly, apply an identification algorithm to said measurements, said algorithm comprising a classifier, wherein the classifier is configured to, on the basis of said measurements, identify a cause of said failure ([0058] “…determine whether conditions exist that are likely to have caused a transceiver link to fail (alarm flags) or whether conditions exist which predict that a failure is likely to occur soon.”), said classifier being based on a machine learning technique. 

FIG. 3 is reproduced for reference:

    PNG
    media_image1.png
    707
    487
    media_image1.png
    Greyscale


Transmitter, Receiver, and Optical Channel.
FIG. 2 shows an optical transceiver including both an optical transmitter (TOSA 103) and an optical receiver (ROSA 102), and the transmitter and receiver transmit and receive optical signals.  

    PNG
    media_image2.png
    599
    799
    media_image2.png
    Greyscale

It would have been obvious that the TOSA and ROSA of FIG. 2 are connected to corresponding transmitters and receivers, so that optical communication can occur.  For example, the TOSA in FIG. 2 being connected (e.g., via an optical channel over optical fiber) to a corresponding ROSA that receives the signals transmitted by the TOSA.  Likewise, the ROSA in FIG. 2 is connected (e.g., via an optical channel) to a corresponding TOSA which generates the signals received by the ROSA.  See also [0002] which describes the invention as relating to “fiber optic” transceivers, and [0015] which teaches that it was known for a TOSA and ROSA to include mechanical fiber receptacles.  
See also Djukic at: 
[0001] Optical networks may transfer data over light waves. For example, a particular light wave may be generated at a transmitter and forwarded over an optical network to a receiver …
Therefore, it would have been obvious that the transceiver of FIG. 2 communicates with a corresponding transceiver, so that at least one optical channel connects a transmitter in one transceiver and a receiver in another transceiver. 

Pre-Defined Measuring Time Interval.
As stated in the claim, Aronson teaches controlling electro-optical components by a clock signal.  This clock signal will define a pre-defined measuring time interval.  Also, the specifications of the optical components will also define pre-defined measuring time intervals.  

Classifier and Machine Learning.
Furthermore, it was known to use machine learning for signal processing in optical communication devices.  See, for example, Djukic at [0034]:
[0034] In one or more embodiments, the channel summary is processed with respect to a machine learning algorithm operating on a network element. In particular, a channel summary and/or channel property may be classified according to various categories before further processing. This classification may be performed using support vector machines or k-nearest neighbor algorithms. Thus, the channel properties determined in Step 310 may be associated with various historical properties of a particular optical channel, such as by appending historical property information to data regarding the channel properties. Accordingly, channel summaries and/or channel properties may be used with various statistical techniques, such as histogram binning for a probability density function (PDF), and/or mean and variance estimation for parameteric PDF estimation.
In other words, Djukic teaches that it was known to use a machine learning including a classifier for controlling the signal processing or operation of elements in optical communication systems.  This is similar to the teachings of Aronson which teach to measure system parameters and classify system elements regarding their likelihood to fail.  
It would have been obvious that algorithm of Aronson can be implemented in a known manner, such as using machine learning including a classifier, as taught in Djukic.  In particular, both are in the same technical field (e.g., optical communications) and the results would have been predictable (e.g., the algorithm of Aronson will be implemented with machine learning to perform its function).  

Claim 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of US 2015/0023663 (Gerstel)

Regarding claim 2, Aronson teaches the method according to claim 1, wherein said step a) comprises:
a1) sampling the values of said transmission parameter in said interval with a pre-defined period and collecting said samples in a measurement window of said transmission parameter having a pre-defined duration (FIG. 3: A/D Mux 124 and ADC 127); and 
a2) determining, starting from said samples, one or more input data for said classifier, wherein said input data comprises one or more statistical values related to the samples of the transmission parameter in said measurement window.

As discussed in claim 1, Aronson teaches to sample data ([0056]: “the A/D input multiplexer (mux) 124 and ADC 127 are controlled by a clock signal so as to automatically, periodically convert the monitored signals into digital signals”) and use that sampled data to produce input data that is used to determine the cause of a subsequent failure in the system ([0058] “…determine whether conditions exist that are likely to have caused a transceiver link to fail (alarm flags) or whether conditions exist which predict that a failure is likely to occur soon.”).    

Sampling.
The A/D Mux 124 and ADC 127 sample according to the pre-defined manner in which they are designed and/or programmed.  For example, they will sample values with a period defined by their design and/or programming, and they will collect samples in whatever measurement window they are designed and/or programmed for.  See also [0056] which teaches the operation with a clock signal to control the period and predefined operation. 

Determining.
Aronson teaches to perform the recited functionality of the classifier using the sampled data.  Therefore, it is obvious that that there is some determination to of input data for the classifier.

Statistical Values.
Aronson contemplates that many different parameters can be used to identify a cause of failure.  See, for example:
[0054] In addition to the connection from the controller to the laser driver 105, FIG. 2 shows a number of connections from the laser driver 105 to the controller IC 110, as well as similar connections from the ROSA 106 and Postamp 104 to the controller IC 110. These are analog monitoring connections that the controller IC 110 uses to provide diagnostic feedback to the host device via memory mapped locations in the controller IC. The controller IC 110 in the preferred embodiment has a multiplicity of analog inputs. The analog input signals indicate operating conditions of the transceiver and/or receiver circuitry. These analog signals are scanned by a multiplexer 124 and converted using an analog to digital converter (ADC) 127. The ADC 127 has 12 bit resolution in the preferred embodiment, although ADC's with other resolution levels may be used in other embodiments. The converted values are stored in predefined memory locations, for instance in the diagnostic value and flag storage device 128 shown in FIG. 3, and are accessible to the host device via memory reads. These values are calibrated to standard units (such as millivolts or microwatts) as part of a factory calibration procedure.

[0055] The digitized quantities stored in memory mapped locations within the controller IC include, but are not limited to, the laser bias current, transmitted laser power, and received power (as measured by the photodiode detector in the ROSA 102 ). In the memory map tables (e.g., Table 1), the measured laser bias current is denoted as parameter B.sub.in, the measured transmitted laser power is denoted as P.sub.in, and the measured received power is denoted as R.sub.in. The memory map tables indicate the memory locations where, in an exemplary implementation, these measured values are stored, and also show where the corresponding limit values, flag values, and configuration values (e.g., for indicating the polarity of the flags) are stored.

[0058] The limit flags are also sometimes call alarm and warning flags. The host device (or end user) can monitor these flags to determine whether conditions exist that are likely to have caused a transceiver link to fail (alarm flags) or whether conditions exist which predict that a failure is likely to occur soon. Examples of such conditions might be a laser bias current which has fallen to zero, which is indicative of an immediate failure of the transmitter output, or a laser bias current in a constant power mode which exceeds its nominal value by more than 50%, which is an indication of a laser end-of-life condition. Thus, the automatically generated limit flags are useful because they provide a simple pass-fail decision on the transceiver functionality based on internally stored limit values.
See also [0068]-[0070].  
Furthermore, it was known that pre-FEC BER is an indication of impending failure of a component.  See, for example, Gerstel:  
[0030] The transponder module 180 or the optical path quality monitor module 214 may send the trigger signal to the controller module 220 based on a performance degradation of an optical link that is a part of the existing optical path between the source router 110 and the destination router 120. The performance degradation may be indicated by an increase (or decrease) in a metric associated with the optical link, such as a bit error ratio (BER). The metric may be monitored by the transponder 180 or the optical path quality monitor module 214. The optical path quality monitor module 214 may be a part of the transponder 180. Alternately, the optical path quality monitor module 214 may be closely coupled with the transponder 180 to monitor the metrics. A pre-Forward Error Correction Bit Error Ratio (pre-FEC BER) may be monitored to determine the performance degradation of an optical link or an optical path. The monitored metric may be compared to a predetermined threshold and when the predetermined threshold is exceeded, the trigger signal is sent to the controller module 220. The predetermined threshold is separate and distinct from a second threshold that indicates a complete failure of the optical link. While the metric is below the second threshold, the optical link may be considered to be in a predetermined acceptable range and the optical link may be considered by the controller module 220 to be operating without a failure. Another example of a degradation of the optical link may involve monitoring an accumulated noise or other impairments introduced in the data being transferred by the components along the optical path. An optical control plane or the path quality monitor module 214 may determine that the optical path is prone to failure in response to a noise margin associated with the optical path dropping below a predetermined threshold value. The noise margin indicates the amount of noise the optical path may tolerate. In this case the transponder module 180 may also send the trigger signal to the controller module 220
Pre-FEC BER is a statistical value related to the samples of the transmission parameter in the measurement window (i.e., BER is a statistical measure of the rate as which errors occur).  
It would have been obvious that Aronson can be modified to monitor parameters known as being indicative of impending failure, such as monitoring pre-FEC BER as taught in Gerstel.  In particular, both are in the same technical field (e.g., optical communications) and the results would have been predictable (e.g., pre-FEC BER can be used as an indicator of potential failure).

Regarding claim 5, Aronson teaches the method according to claim 1, wherein said transmission parameter is the pre-FEC BER associated with said optical channel.

Aronson contemplates that many different parameters can be used to identify a cause of failure.  See, for example:
[0054] In addition to the connection from the controller to the laser driver 105, FIG. 2 shows a number of connections from the laser driver 105 to the controller IC 110, as well as similar connections from the ROSA 106 and Postamp 104 to the controller IC 110. These are analog monitoring connections that the controller IC 110 uses to provide diagnostic feedback to the host device via memory mapped locations in the controller IC. The controller IC 110 in the preferred embodiment has a multiplicity of analog inputs. The analog input signals indicate operating conditions of the transceiver and/or receiver circuitry. These analog signals are scanned by a multiplexer 124 and converted using an analog to digital converter (ADC) 127. The ADC 127 has 12 bit resolution in the preferred embodiment, although ADC's with other resolution levels may be used in other embodiments. The converted values are stored in predefined memory locations, for instance in the diagnostic value and flag storage device 128 shown in FIG. 3, and are accessible to the host device via memory reads. These values are calibrated to standard units (such as millivolts or microwatts) as part of a factory calibration procedure.

[0055] The digitized quantities stored in memory mapped locations within the controller IC include, but are not limited to, the laser bias current, transmitted laser power, and received power (as measured by the photodiode detector in the ROSA 102 ). In the memory map tables (e.g., Table 1), the measured laser bias current is denoted as parameter B.sub.in, the measured transmitted laser power is denoted as P.sub.in, and the measured received power is denoted as R.sub.in. The memory map tables indicate the memory locations where, in an exemplary implementation, these measured values are stored, and also show where the corresponding limit values, flag values, and configuration values (e.g., for indicating the polarity of the flags) are stored.

[0058] The limit flags are also sometimes call alarm and warning flags. The host device (or end user) can monitor these flags to determine whether conditions exist that are likely to have caused a transceiver link to fail (alarm flags) or whether conditions exist which predict that a failure is likely to occur soon. Examples of such conditions might be a laser bias current which has fallen to zero, which is indicative of an immediate failure of the transmitter output, or a laser bias current in a constant power mode which exceeds its nominal value by more than 50%, which is an indication of a laser end-of-life condition. Thus, the automatically generated limit flags are useful because they provide a simple pass-fail decision on the transceiver functionality based on internally stored limit values.
See also [0068]-[0070].  
Furthermore, it was known that pre-FEC BER is an indication of impending failure of a component.  See, for example, Gerstel:  
[0030] The transponder module 180 or the optical path quality monitor module 214 may send the trigger signal to the controller module 220 based on a performance degradation of an optical link that is a part of the existing optical path between the source router 110 and the destination router 120. The performance degradation may be indicated by an increase (or decrease) in a metric associated with the optical link, such as a bit error ratio (BER). The metric may be monitored by the transponder 180 or the optical path quality monitor module 214. The optical path quality monitor module 214 may be a part of the transponder 180. Alternately, the optical path quality monitor module 214 may be closely coupled with the transponder 180 to monitor the metrics. A pre-Forward Error Correction Bit Error Ratio (pre-FEC BER) may be monitored to determine the performance degradation of an optical link or an optical path. The monitored metric may be compared to a predetermined threshold and when the predetermined threshold is exceeded, the trigger signal is sent to the controller module 220. The predetermined threshold is separate and distinct from a second threshold that indicates a complete failure of the optical link. While the metric is below the second threshold, the optical link may be considered to be in a predetermined acceptable range and the optical link may be considered by the controller module 220 to be operating without a failure. Another example of a degradation of the optical link may involve monitoring an accumulated noise or other impairments introduced in the data being transferred by the components along the optical path. An optical control plane or the path quality monitor module 214 may determine that the optical path is prone to failure in response to a noise margin associated with the optical path dropping below a predetermined threshold value. The noise margin indicates the amount of noise the optical path may tolerate. In this case the transponder module 180 may also send the trigger signal to the controller module 220
It would have been obvious that Aronson can be modified to monitor parameters known as being indicative of impending failure, such as monitoring pre-FEC BER as taught in Gerstel.  In particular, both are in the same technical field (e.g., optical communications) and the results would have been predictable (e.g., pre-FEC BER can be used as an indicator of potential failure).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 2 above, and further in view of US 2005/0031357 (Soto) 

Regarding claim 3, Soto teaches the method according to claim 2, wherein said statistical values comprise one or more of the following: a mean value, a maximum value, a minimum value, a standard deviation, a mean square value, a peak-to-peak value, one or more spectrum components of the samples.

Aronson contemplates that many different parameters can be used to identify a cause of failure (e.g., see [0054]-[0058]), and Gerstel teaches that it was known to use statistical values or a parameter (e.g., pre-FEC BER) as an indication of impending failure of a component.  See the discussion of claim 2.
Furthermore, Soto teaches to predict failure of an optical component 
[0017] Trace histories of the bias current adjustments and/or modulation current adjustment can be stored. The end of life of the laser diode can be predicted on the basis of the stored trace histories of the bias current adjustments and/or modulation current adjustments.
Furthermore, Soto teaches that is was known to use at least some of the particular statistical data recited in the claim to predict the failure of an optical component:
[0021] The signal parameter can include the high and low power levels, the difference between the high and low power levels and/or the average power level of the received modulated light.
It would have been obvious the teachings of Aronson to predict the failure of an optical component can be modified to use known methods of predicting the failure of an optical component.  In particular, both are in the same technical art (e.g., optical communications) and the results would have been predictable (e.g., the failure will be predicted using another known manner of predicting a failure).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of US 2015/0063159 (Bonawitz)

Regarding claim 6 Bonawitz teaches the method according to claim 1, wherein said machine learning technique comprises an artificial neural network ([0136]: “… well-known machine learning processes such as an artificial neural network (ANN) …”).

Bonawitz teaches that artificial neural networks were well-known forms of machine learning.  See, for example:
[0136] In further examples, predictions about balloons failures and reassignment decisions may be improved over time as more information about past balloons becomes available. In some examples, a computing system may apply a machine-learning process to improve associations between certain predicted failure modes and corresponding tasks within the network. In addition to the general techniques discussed herein, the computing device may apply any of a number of well-known machine learning processes such as an artificial neural network (ANN), SVM (Support Vector Machines), Genetic Algorithms, Bayesian inference, Bayes Nets, a Reinforcement Learning method, regression analysis, or a Decision Tree, for instance. After performing such a machine-learning process, a computing system may then be able to conclude that certain correlations between predicted failure modes and assigned tasks are inaccurate or could be more accurate, and then update the predictions and/or assignments accordingly.
It would have been obvious that the machine learning of Djukic can be implemented in a known manner, such as with ANNs.  In particular, Djukic and Bonawitz are in the same technical fields (e.g., machine learning and communications systems) and the results would have been predictable (e.g., the ANN machine learning will operate in the manner known in the art).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 7 above, and further in view of US 2015/0063159 (Bonawitz)

Regarding claim 8 Bonawitz teaches the method according to claim 7, wherein said further machine learning technique comprises one of the following: binary support vector machine, random forest, multiclass SVM, artificial neural network ([0136]: “… well-known machine learning processes such as an artificial neural network (ANN) …”).

Bonawitz teaches that artificial neural networks were well-known forms of machine learning.  See, for example:
[0136] In further examples, predictions about balloons failures and reassignment decisions may be improved over time as more information about past balloons becomes available. In some examples, a computing system may apply a machine-learning process to improve associations between certain predicted failure modes and corresponding tasks within the network. In addition to the general techniques discussed herein, the computing device may apply any of a number of well-known machine learning processes such as an artificial neural network (ANN), SVM (Support Vector Machines), Genetic Algorithms, Bayesian inference, Bayes Nets, a Reinforcement Learning method, regression analysis, or a Decision Tree, for instance. After performing such a machine-learning process, a computing system may then be able to conclude that certain correlations between predicted failure modes and assigned tasks are inaccurate or could be more accurate, and then update the predictions and/or assignments accordingly.
It would have been obvious that the machine learning of Djukic can be implemented in a known manner, such as with ANNs.  In particular, Djukic and Bonawitz are in the same technical fields (e.g., machine learning and communications systems) and the results would have been predictable (e.g., the ANN machine learning will operate in the manner known in the art).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of US 2014/0357312 (Davis) and US 2005/0031357 (Soto).

Regarding claim 9, Davis and Soto teach the method according to claim 1, wherein said method further comprises an initial configuration step, and said initial configuration step comprises 
applying an automatic learning algorithm to train said classifier based on a set of measurements of said transmission parameter, 
said set of measurements being indicative of at least two possible causes of said failure.

Learning Algorithm.
Davis teaches the general operation of machine learning, including the use of a learning or training algorithm.  See, for example:
[0855] Embodiments of present technology can also employ neuromorphic processing techniques (sometimes termed "machine learning," "deep learning," or "neural network technology"). As is familiar to artisans, such techniques employ large arrays of artificial neurons--interconnected to mimic biological synapses. These methods employ programming that is different than the traditional, von Neumann, model. In particular, connections between the circuit elements are weighted according to correlations in data that the processor has previously learned (or been taught).

[0857] Associated with each connection within the ANN is a weight, which is used by the input neuron in calculating the weighted sum of its inputs. The learning (or training) process is embodied in these weights, which are not chosen directly by the ANN designer, In general, this learning process involves determining the set of connection weights in the network that optimizes the output of the ANN is some respect. Two main types of learning, supervised and unsupervised, involve using a training algorithm to repeatedly present input data from a training set to the ANN and adjust the connection weights accordingly. In supervised learning, the training set includes the desired ANN outputs corresponding to each input data instance, while training sets for unsupervised learning contain only input data. In a third type of learning, called reinforcement learning, the ANN adapts on-line as it is used in an application. Combinations of learning types can be used; in feed-forward ANNs, a popular approach is to first use unsupervised learning for the input and interior layers and then use supervised learning to train the weights in the output layer.
In other words, it was known in the field of machine learning to apply an automatic learning algorithm to train the system based on a set of training data related to desired function of the machine learning system.  
It would have been obvious to apply an automatic learning algorithm to train the classifier based on training data of the transmission parameters of interest.  In particular, Davis is in the same technical art as Djukic (e.g., machine learning) and also teaches optical communications (e.g., see [0706]), and the results of the modification would have been obvious (e.g., the machine learning system will be trained and will adjust the ANN weights accordingly.  

Two Causes of Failure.
Aronson contemplates that many different parameters can be used to identify a cause of failure (e.g., see [0054]-[0058]).  Soto teaches that it was known that there can be more than one possible causes for the failure of an optical component.  See, for example:
[0017] Trace histories of the bias current adjustments and/or modulation current adjustment can be stored. The end of life of the laser diode can be predicted on the basis of the stored trace histories of the bias current adjustments and/or modulation current adjustments.

[0025] The first optical transceiver can be configured to receive a predetermined signal parameter and compare the predetermined signal parameter to the measured signal parameter. The predetermined signal parameter can include a predetermined extinction ratio and/or a predetermined received average optical power.

[0049] With a trace history of changes to a transceiver's extinction ratio and/or average transmitted power (e.g. I.sub.bias and I.sub.mod current changes) or with knowledge of present I.sub.bias current value and range of I.sub.mod current, a prediction can be made of a period of time before "end of life" of the transceiver's laser diode. The trace history may be stored at the transceiver, for example in the communication logic and memory, or at a network entity operating at an application layer in the protocol in-use according to the Open Systems Interconnection (OSI) 7 layer reference model (hereby included by reference). Alternatively, the transceiver may also have a predetermined thresholds for I.sub.bias and I.sub.mod currents to predict the "end of life" of its laser diode. Once the I.sub.bias and I.sub.mod currents pass or cross the thresholds the transceiver may give a visual indication of having reached the predetermined prediction period or period before "end of life". In either cases, the transceiver may declare by means of a visual indication of having reached the period before "end of life" e.g., light an LED, change an LED's color or generate a message to a network entity operating at an OSI application layer via the protocol in-use resulting in a visible report. The comparing and declaration functions can be implemented in the communication logic.
It would have been obvious that the parameters monitored to predict the failure of an optical component can be modified to be other combinations known in the art, such as that taught in Soto.  In particular, Soto is in the same technical art as Aronson (e.g., optical communications), and the results of the modification would have been obvious (e.g., failure predictions will be made using the parameters taught in Soto). 


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art of record fails to teach, in combination with other claim limitations, the method according to claim 2 , wherein the samples used for checking for the anomaly are collected as recited in claim 4.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2014/0193154 (Graham) teaches that it was known that pre-FEC BER is an indication of impending failure of a component.  See, for example, 
[0085] Moreover, based on monitored performance of the network, SDN Controller 110 may automatically perform proactive actions before more extreme problems are detected, such as an optical device becoming unsuitable to transmit data. Examples of such proactive actions include: 

[0086] (1) Changing an active traffic path (e.g., optical) to an alternate path (e.g., optical or electrical) if it is impaired, but before it fails (e.g., pre-FEC BER monitoring as a switching decision trigger); 

[0087] (2) If a protection traffic path on standby (e.g., optical) shows signs of a potential failure, changing protection to an alternate path (e.g., optical power loss as a decision trigger); 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636